               Case 2:20-cr-00085-RAJ Document 71 Filed 04/01/21 Page 1 of 3




 1                                                                  The Honorable Richard A. Jones
 2
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT FOR THE
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9
10 UNITED STATES OF AMERICA,                            CASE NO. CR20-085 RAJ
11                                                      ORDER CONTINUING TRIAL
                                     Plaintiff,
12
                            v.
13
     HARBANS SINGH,
14
15                                   Defendant.
16
17
18          THIS COURT having considered the United States’ Motion to Continue Trial Date
19 (Dkt. 67), the Defendant’s Response in opposition (Dkt. 68), the United States’ Reply
20 (Dkt. 70), and the files and pleadings herein, hereby FINDS as follows:
21
            1. The trial date in this matter was initially set 69 days after the Defendant’s initial
22
                appearance.
23
            2. The Defendant filed his first motion to dismiss on August 18, 2020, and this Court
24
                held a hearing on the Defendant’s three motions to dismiss on November 4, 2020.
25
                The 78 days between August 18, 2020, and November 4, 2020 are therefore
26
                excluded under 18 U.S.C. § 3161(h)(1)(D) from the Speedy Trial Act’s 70-day
27
28              trial deadline. See 18 U.S.C. § 3161(c)(1). Similarly, the Defendant filed a

     ORDER CONTINUING TRIAL DATE                                             UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     United States v. Harbans Singh, CR20-085 RAJ - 1
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
               Case 2:20-cr-00085-RAJ Document 71 Filed 04/01/21 Page 2 of 3




 1
                motion to sever on February 23, 2021, which was denied in an order of this Court
 2
                issued March 12, 2021. The 17 days between those dates are therefore also
 3
                excluded under 18 U.S.C. § 3161(h)(1)(D) from the Speedy Trial Act’s 70-day
 4
                trial deadline. As a result, even setting aside any exclusions of time due to the
 5
                COVID-19 pandemic or other aspects of this case, 95 days of the time since July
 6
                28, 2020 are automatically excludable under 18 U.S.C. § 3161(h)(1)(D).
 7
 8          3. In several orders, this Court previously moved the October 5, 2020 trial date to

 9              April 12, 2021. See Dkts. 58, 62.
10          4. Based on General Orders 18-20 and 04-21 of the United States District Court for
11              the Western District of Washington, which Orders are incorporated herein by
12              reference; the Court’s other General Orders regarding COVID-19; the health
13              directives discussed in those Orders; and the latest data on COVID-19 cases,
14              recommended social distancing and other health measures, along with risks to
15              jurors, witnesses, counsel, the parties, the Court, and courtroom security, have
16
                made or will make it difficult or impossible to proceed with any jury trials prior to
17
                mid-May 2021 and difficult or impossible to proceed with multiple jury trials
18
                within the Seattle courthouse until after June 30, 2021.
19
            5. In addition, the “nature of the prosecution” is also “unusual,” in that the
20
                government anticipates that it will attempt to introduce evidence from the United
21
                Kingdom through the testimony of at least one local law enforcement officer from
22
23              the United Kingdom, which officer will have to travel during a pandemic that has

24              closed international borders, and after a new strain of COVID-19 was discovered

25              in the United Kingdom. 18 U.S.C. § 3161(h)(7)(B)(i).
26 ///
27 ///
28

     ORDER CONTINUING TRIAL DATE                                            UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     United States v. Harbans Singh, CR20-085 RAJ - 2
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
               Case 2:20-cr-00085-RAJ Document 71 Filed 04/01/21 Page 3 of 3




 1
            6. Due to these considerations, and given the facts outlined in the government’s
 2
                motion, the ends of justice served by continuing the trial in this case outweighs the
 3
                best interest of the public and the defendant to a speedy trial, and the time between
 4
                March 31, 2021, and June 30, 2021, is excludable time under 18 U.S.C. §
 5
                3161(h)(7)(A).
 6
 7
 8          IT IS THEREFORE ORDERED that the United States’ Motion to Continue Trial

 9 Date is GRANTED. The trial date in this matter is continued from April 12, 2021, to
10 July 26, 2021, at 9:00 a.m.
11
12          DATED this 1st day of April, 2021.
13
14
                                                        A
15                                                      The Honorable Richard A. Jones
                                                        United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER CONTINUING TRIAL DATE                                            UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     United States v. Harbans Singh, CR20-085 RAJ - 3
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
